“The report of a Referee should be confirmed whenever the findings are substantially supported by the record, and the Referee has clearly defined the issues and resolved matters of credibility” (Thomas v Thomas, 21 AD3d 949, 949 [2005] [internal quotation marks omitted]; Matter of Smiros v Lopez, 251 AD2d 587 [1998]). Here, the Referee’s findings regarding the value of the subject real property are substantially supported by the record and will not be disturbed.
The appellants’ remaining contention is without merit. Spolzino, J.P., Florio, Angiolillo and Dickerson, JJ., concur.